***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        DEPARTMENT OF TRANSPORTATION v.
            WHITE OAK CORPORATION
                   (SC 20131)
             Palmer, McDonald, Mullins, Kahn and Ecker, Js.

                                  Syllabus

Pursuant to statute (§ 12-39g [a]) ‘‘[u]pon notification . . . that any taxes
   . . . are (1) due to the state from any person and unpaid . . . and (2)
   are not the subject of a timely filed administrative appeal . . . the
   Comptroller shall withhold any . . . payment of any amount payable
   by the state to such person unless the amount so payable is reduced
   by the amount of such taxes, penalties and interest . . . .’’
The defendant contractor, W Co., which had obtained a judgment against
   the plaintiff Department of Transportation awarding money damages
   but subsequently received a payment that had been reduced by the
   comptroller pursuant to § 12-39g, appealed from the trial court’s denial
   of its postjudgment motion seeking a determination as to whether that
   judgment had been fully satisfied. Specifically, W Co. claimed that the
   comptroller was collaterally estopped from withholding the taxes owed
   to the state in the present case because the plaintiff had failed to prove
   a claim it had made relating to the existence of the same tax debt in a
   separate arbitration proceeding. The trial court denied W Co.’s motion,
   concluding that the doctrine of collateral estoppel did not preclude a
   reduction pursuant to § 12-39g because that issue had never been fully
   and fairly litigated. The trial court further concluded that § 12-39g
   imposed a separate statutory obligation on the comptroller to reduce
   the payment to W Co. by the amount of taxes it owed. On appeal, W Co.
   claimed that the trial court improperly concluded that the comptroller’s
   reduction pursuant to § 12-39g was proper. Held that the trial court
   properly denied W Co.’s motion seeking a determination as to whether
   that judgment had been fully satisfied, the comptroller having properly
   exercised his statutorily created obligation to reduce the payment to W
   Co. by the amount of taxes owed: pursuant to the plain language of
   § 12-39g, the comptroller had a mandatory obligation to reduce the
   payment by the amount of taxes owed, unless they were the subject
   of a timely filed administrative appeal, and because the comptroller’s
   obligation pursuant to § 12-39g is part of a comprehensive scheme for
   the collection of taxes that allowed W Co. to file a timely administrative
   appeal to challenge those taxes, which W Co. failed to do, the comptroller
   was required to reduce the payment by the amount of taxes owed;
   moreover, W Co.’s claim that the doctrine of collateral estoppel barred
   the comptroller from reducing the payment by the amount of taxes
   owed was unavailing, as that doctrine was not applicable to the present
   case, where W Co. could have filed a timely administrative appeal to
   challenge those taxes but did not avail itself of that opportunity, and
   to allow W Co. to avoid the payment of those taxes through a mechanical
   application of collateral estoppel would frustrate the well recognized
   social policy underlying this state’s system of tax collection.
      Argued November 8, 2018—officially released August 20, 2019

                            Procedural History

   Application to vacate, correct or modify an arbitra-
tion award, brought to the Superior Court in the judicial
district of Hartford, where the defendant filed an appli-
cation to confirm the award; thereafter, the case was
tried to the court, Hon. Richard M. Rittenband, judge
trial referee, who, exercising the powers of the Superior
Court, rendered judgment denying the application to
vacate, correct or modify, and granting the application
to confirm, from which the plaintiff appealed to the
Appellate Court, Gruendel, Beach and Peters, Js., which
reversed the judgment of the trial court and remanded
the case with direction to vacate the arbitration award,
and the defendant, on the granting of certification,
appealed to this court; subsequently, this court reversed
the judgment of the Appellate Court and remanded the
case to that court with direction to affirm the judgment
of the trial court; thereafter, the court, Robaina, J.,
denied the defendant’s motion seeking a determination
as to whether the judgment had been satisfied, and the
defendant appealed. Affirmed.
  Kerry M. Wisser, with whom, on the brief, was Sarah
Black Lingenheld, for the appellant (defendant).
   Christine Jean-Louis, assistant attorney general,
with whom, on the brief, was George Jepsen, former
attorney general, for the appellee (plaintiff).
                         Opinion

   MULLINS, J. After an arbitration proceeding, the
defendant, White Oak Corporation (White Oak), was
awarded a money judgment against the plaintiff, the
Department of Transportation (department) in the
amount of $8,362,308.41 plus interest. In paying that
judgment on behalf of the department, the Office of the
State Comptroller (comptroller) withheld $1,642,312.14
for taxes White Oak had owed to the state. As a result
of this withholding, White Oak filed a motion with the
trial court seeking a determination as to whether the
judgment had been satisfied. In its motion, White Oak
asserted that the department did not fully satisfy its
judgment because, during a prior arbitration proceeding
between the parties, the department had alleged but
failed to prove its claim for taxes owed to the state and
that, thus, the doctrine of collateral estoppel precluded
the comptroller from reducing the payment by any
amount for taxes owed.
   The trial court rejected White Oak’s claim and deter-
mined that the judgment had been satisfied. The defen-
dant now appeals from the trial court’s determination,
again alleging that collateral estoppel precluded the
comptroller from withholding the taxes owed to the
state. We agree with the trial court that the department
satisfied its judgment to White Oak because General
Statutes § 12-39g imposed a mandatory obligation on
the comptroller to reduce the amount paid to White
Oak by the amount of taxes owed to the state as those
taxes were not the subject of a timely filed administra-
tive appeal. Accordingly, we affirm the judgment of the
trial court.
   The record reveals the following facts and procedural
history. In 1994, the parties, White Oak and the depart-
ment, entered into a contract for construction of the
Tomlinson Bridge in New Haven. Nearly three years
later, the parties entered into a second contract for
reconstruction of the Yellow Mill Pond Bridge in Bridge-
port. Both projects were beset by considerable delays
and conflicts between the parties. As a result, in 2000,
the parties entered into an agreement to reassign the
contracts to a different contractor. Thereafter, White
Oak filed notices of claims and corresponding demands
for arbitration for each project pursuant to General
Statutes § 4-61 (b)1 claiming, inter alia, wrongful termi-
nation of each contract.
   The matter relating to the Tomlinson Bridge was the
first to proceed to arbitration (Tomlinson arbitration).
In its answer to White Oak’s revised amended demand,
the department asserted various setoffs and counter-
claims, only one of which is relevant here. The relevant
counterclaim alleged that ‘‘[White Oak] presently has
a tax debt due and owing to the state.’’ During arbitra-
tion, no evidence was adduced regarding the tax claim
and neither party addressed it during oral argument. In
2004, the Tomlinson arbitration panel issued its award,
rejecting White Oak’s wrongful termination claim and
awarding the department $1,169,648.33 in damages.
With regard to the department’s claim for a tax debt
owed to the state, the panel ruled that ‘‘[the department]
introduced no credible evidence of a tax debt due to the
[state] and therefore failed to carry its burden of proof.’’
   The matter relating to the Yellow Mill Pond Bridge
subsequently proceeded to arbitration (Bridgeport arbi-
tration). In 2009, the panel issued an award to White
Oak in the amount of $8,362,308.41 plus interest. In
response, the department filed an application to vacate,
correct or modify that award pursuant to General Stat-
utes §§ 52-418, 52-419, and 52-420, and White Oak filed
an application to confirm the arbitration award pursu-
ant to General Statutes § 52-417. The trial court denied
the department’s application to vacate, correct or mod-
ify the award and granted White Oak’s application to
confirm the award. The department appealed from the
judgment of the trial court to the Appellate Court. The
Appellate Court reversed the judgment of the trial court
and remanded the case with direction to vacate the
arbitration award. White Oak then filed a petition for
certification to appeal to this court, which was granted.
In Dept. of Transportation v. White Oak Corp., 319
Conn. 582, 623, 125 A.3d 988 (2015), this court reversed
the judgment of the Appellate Court and remanded the
case to that court with direction to affirm the judgment
of the trial court, thereby confirming the arbitration
award in favor of White Oak.
  Following this court’s decision, White Oak sought
payment of the judgment from the comptroller. The
comptroller complied with White Oak’s request for pay-
ment, however, when issuing the payment on behalf of
the department, the comptroller reduced the amount
paid by $1,642,312.14 for taxes owed to the state pursu-
ant to § 12-39g.2 Specifically, the comptroller reduced
the amount paid by $1,231,350.36 for taxes White Oak
owed to the Department of Revenue Services and by
$410,961.78 for taxes it owed to the Department of
Labor.
   Thereafter, White Oak filed a motion seeking a deter-
mination as to whether the judgment had been satisfied.
In that motion, White Oak asserted that the department
did not fully satisfy its judgment because the comptrol-
ler reduced the amount paid by the amount of taxes
owed. White Oak claimed that, because the Tomlinson
arbitration panel determined that the department had
not proven its claim for taxes owed to the state, the
doctrine of collateral estoppel precluded the comptrol-
ler from reducing the payment by any amount for taxes.
  In its memorandum of decision on White Oak’s
motion, the trial court concluded that the department
had not failed to satisfy its judgment to White Oak. The
court determined that the doctrine of collateral estoppel
did not preclude the comptroller from reducing the
payment to White Oak by the amount of taxes owed
because that issue was never fully and fairly litigated
in the Tomlinson arbitration. It further determined that
§ 12-39g imposed a separate statutory obligation on the
comptroller to reduce the payment to White Oak by the
amount of taxes owed. Thus, the trial court denied
White Oak’s motion seeking a determination that the
prior money judgment had not been satisfied. In accor-
dance with that denial, the trial court amended the
judgment file to indicate that the department had fully
satisfied the judgment against it. This appeal followed.3
  We begin by setting forth the standard of review and
the relevant principles of law governing White Oak’s
claims. Until a judgment has been satisfied, courts have
jurisdiction over all parties in an action. General Stat-
utes § 52-350d (a). Moreover, parties may request a
determination from the court as to whether a judgment
has been satisfied. Practice Book § 6-5. In making that
determination, a trial court must consider whether the
following prerequisites have been met. ‘‘First, the judg-
ment creditor must have obtained a valid money judg-
ment against the judgment debtor. Second, the judg-
ment debtor must have paid the amount of that
judgment. In so doing, the court must find that the
judgment debtor either made actual payment to the
judgment creditor or a payment equivalent thereto.’’
Coyle Crete, LLC v. Nevins, 137 Conn. App. 540, 552,
49 A.3d 770 (2012).
   In the present case, the parties do not dispute
whether White Oak obtained a valid money judgment
against the department. See Dept. of Transportation v.
White Oak Corp., supra, 319 Conn. 582. Instead, the
issue in the present appeal is whether the comptroller’s
reduction of the payment by the amount of taxes owed
by White Oak to the state caused the department to fail
to satisfy the judgment.
   Our resolution of this question requires us to interpret
the statutory scheme by which the state effectuates the
payment of judgments against it, which ‘‘presents a
question of statutory construction over which we exer-
cise plenary review. . . . When construing a statute,
[o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine that meaning . . . § 1-2z directs us
first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered.’’
(Internal quotation marks omitted.) Independent Party
of CT—State Central v. Merrill, 330 Conn. 681, 704, 200
A.3d 1118 (2019).
   We turn next to examining the relevant statutory
scheme. As this court previously has explained, a plain-
tiff must either have an explicit statutory waiver of
sovereign immunity or seek a waiver from the claims
commissioner before bringing an action for monetary
damages against the state in the Superior Court. See
Miller v. Egan, 265 Conn. 301, 318, 828 A.2d 549 (2003).
Once a party either receives a waiver from the claims
commissioner or proceeds under an explicit statutory
waiver, the action against the state proceeds pursuant
to the statutory scheme set forth in chapter 53 of the
General Statutes, which is entitled ‘‘Claims Against
the State.’’
   If the action results in a judgment against the state,
that statutory scheme provides a process by which pay-
ment of the judgment is made by the state. See General
Statutes § 4-160 (j).4 Specifically, the statutory scheme
directs that the comptroller, not the specific state
agency involved in the litigation, makes payments of
all judgments against the state. The statute explicitly
instructs that ‘‘the clerk of the court in which judgment
is entered against the state shall forward a certified
copy of such judgment to the Comptroller. The Attorney
General shall certify to the Comptroller when the time
allowed by law for proceeding subsequent to final judg-
ment has expired and the Attorney General shall desig-
nate the state agency involved in the action. Upon
receipt of such judgment and certification the Comp-
troller shall make payment . . . .’’ General Statutes § 4-
160 (j).
   In carrying out its obligation to make such payments
on behalf of the state, the comptroller is guided by a
related statute, § 12-39g. That statute, which is con-
tained within chapter 202 of the General Statutes, enti-
tled ‘‘Collection of State Taxes,’’ imposes specific
requirements on the comptroller when undertaking the
payment of judgments against the state. Thus, this tax-
ing statute must also be considered part of the statutory
scheme governing the payment of judgments against
the state.
   Section 12-39g (a) provides in relevant part: ‘‘Upon
notification to the Comptroller by the Commissioner
of Revenue Services that any taxes, including penalties
and interest related thereto, are (1) due to the state
from any person and unpaid and a period in excess of
thirty days has elapsed following the date on which
such taxes were due and (2) are not the subject of a
timely filed administrative appeal to said commissioner
or of a timely filed appeal pending before any court of
competent jurisdiction, the Comptroller shall withhold
any order upon the Treasurer for payment of any
amount payable by the state to such person unless the
amount so payable is reduced by the amount of such
taxes, penalties and interest . . . .’’
   The plain language of § 12-39g provides that, once
the comptroller is notified that taxes are owed and that
the taxes are not the subject of a timely filed administra-
tive appeal, he must reduce any amount payable to the
person or entity owing taxes by the amount of taxes
owed. Indeed, § 12-39g provides that ‘‘the Comptroller
shall withhold any order upon the Treasurer for pay-
ment of any amount payable by the state to such person
unless the amount so payable is reduced by the amount
of such taxes, penalties and interest . . . .’’ (Emphasis
added.) Put a different way, the plain language of § 12-
39g thus provides the comptroller with two choices—
either withhold payment of the judgment in its entirety
or reduce the payment by the amount of taxes owed.
   The use of the term ‘‘shall’’ in § 12-39g is noteworthy.
‘‘In interpreting statutory text, this court has often
stated that the use of the word shall, though significant,
does not invariably create a mandatory duty. . . . The
usual rule, however, is that [t]he . . . use of the word
shall generally evidences an intent that the statute be
interpreted as mandatory.’’ (Internal quotation marks
omitted.) DeMayo v. Quinn, 315 Conn. 37, 43, 105 A.3d
141 (2014), quoting Stewart v. Tunxis Service Center,
237 Conn. 71, 78, 676 A.2d 819 (1996). Therefore,
although not dispositive, the use of the phrase ‘‘[t]he
Comptroller shall withhold’’ in § 12-39g suggests a man-
datory obligation on the part of the comptroller to either
reduce the payment by the amount of taxes owed or
to withhold such payment entirely. (Emphasis added.)
The fact that § 12-39g uses the term ‘‘shall’’ in conjunc-
tion with the term ‘‘unless’’ provides further support
for our understanding that it creates a mandatory obli-
gation on the part of the comptroller to reduce the
payment by taxes owed. See Pereira v. State Board of
Education, 304 Conn. 1, 15, 37 A.3d 625 (2012) (conclud-
ing that General Statutes [Rev. to 2011] § 10-223e [h],
which combined use of the terms shall and unless, ‘‘con-
veys a mandatory procedure to be followed’’ by State
Board of Education); cf. Caulkins v. Petrillo, 200 Conn.
713, 717, 513 A.2d 43 (1986) (concluding that General
Statutes [Rev. to 1985] § 20-429 [a], which uses both
shall and unless, created mandatory requirement).
   ‘‘The test to be applied in determining whether a
statute is mandatory or directory is whether the pre-
scribed mode of action is the essence of the thing to
be accomplished, or in other words, whether it relates
to a matter of substance or a matter of convenience.
. . . If it is a matter of substance, the statutory provi-
sion is mandatory. If, however, the legislative provision
is designed to secure order, system and dispatch in
the proceedings, it is generally held to be directory,
especially where the requirement is stated in affirmative
terms unaccompanied by negative words.’’ (Internal
quotation marks omitted.) Katz v. Commissioner of
Revenue Services, 234 Conn. 614, 617, 662 A.2d 762
(1995). As we have explained previously in this opinion,
§ 12-39g is a part of the statutory scheme to collect
taxes. Indeed, the collection of taxes is the essence of
the comptroller’s duty under § 12-39g. On the basis of
the foregoing, we conclude that § 12-39g not only is an
independent statutory basis by which the comptroller
can reduce a payment by the amount of taxes owed,
but creates a mandatory obligation on the part of the
comptroller either to do so or to not issue a payment
at all.
   In the present case, White Oak brought its action
pursuant to § 4-61, which is a specific statutory waiver
of the state’s sovereign immunity with respect to certain
claims arising under public works contracts. See foot-
note 1 of this opinion. Once White Oak obtained a judg-
ment against the state, it proceeded to follow the statu-
tory scheme set forth in chapter 53 of the General
Statutes, which is entitled ‘‘Claims Against the State.’’
Specifically, pursuant to § 4-160 (j), White Oak
requested that the clerk issue a certified copy of the
judgment to the comptroller, and the clerk did so.
  The comptroller, having been notified that White Oak
owed taxes to the Department of Labor and the Depart-
ment of Revenue Services and that those taxes were
not the subject of a timely filed administrative appeal,
paid the judgment after reducing the amount payable by
the amount of taxes owed in accordance with § 12-39g.
   As we have explained previously in this opinion, the
comptroller is obligated to reduce the payment by the
amount of taxes owed, unless they are the subject of
a timely filed administrative appeal. In the present case,
White Oak does not assert that the taxes withheld by
the comptroller were the subject of a timely filed admin-
istrative appeal. Instead, White Oak asserts that the
Tomlinson arbitration resulted in a determination that
it did not owe any taxes. Nonetheless, nothing in the
plain language of § 12-39g allows the comptroller to
not reduce the payment to White Oak by taxes owed
because those taxes were not the subject of a timely
filed administrative appeal. Accordingly, we conclude
that the comptroller properly exercised his statutorily
created obligation to reduce the payment to White Oak
by the amount of taxes owed.
   White Oak asserts that, under the doctrine of collat-
eral estoppel, the comptroller was barred from reducing
the payment to White Oak by the amount of taxes owed.
We disagree. ‘‘Application of the doctrine of collateral
estoppel is neither statutorily nor constitutionally man-
dated. The doctrine, rather, is a judicially created rule
of reason that is enforced on public policy grounds.’’
(Internal quotation marks omitted.) Cumberland
Farms, Inc. v. Groton, 262 Conn. 45, 58–59, 808 A.2d
1107 (2002). We also have explained that ‘‘[c]ourts
should be careful that the effect of the doctrine does
not work an injustice. . . . Thus, [t]he doctrines of pre-
clusion . . . should be flexible and must give way
when their mechanical application would frustrate
other social policies based on values equally or more
important than the convenience afforded by finality in
legal controversies.’’ (Citation omitted; internal quota-
tion marks omitted.) Id., 59–60. The application of the
doctrine of collateral estoppel is a legal question, over
which we exercise plenary review. See, e.g., Lighthouse
Landings, Inc. v. Connecticut Light & Power Co., 300
Conn. 325, 345, 15 A.3d 601 (2011).
  Because we conclude that, pursuant to § 12-39g, the
comptroller was obligated to reduce the payment to
White Oak by the amount of taxes owed because they
were not the subject of a timely filed administrative
appeal, we decline to apply the doctrine of collateral
estoppel in the present case. As we have explained
previously in this opinion, the comptroller’s obligation
pursuant to § 12-39g is part of a comprehensive scheme
for the collection of taxes and that scheme allowed
White Oak to file a timely administrative appeal to chal-
lenge those taxes. White Oak did not avail itself of that
opportunity and allowing it to avoid its tax obligation
now through a mechanical application of collateral
estoppel would frustrate the well recognized social pol-
icy of tax collection.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     General Statutes § 4-61 provides in relevant part: ‘‘(a) Any person, firm
or corporation which has entered into a contract with the state, acting
through any of its departments, commissions or other agencies, for the
design, construction, construction management, repair or alteration of any
highway, bridge, building or other public works of the state or any political
subdivision of the state may, in the event of any disputed claims under
such contract or claims arising out of the awarding of a contract by the
Commissioner of Administrative Services, bring an action against the state
to the superior court for the judicial district of Hartford for the purpose of
having such claims determined . . . .
   ‘‘(b) As an alternative to the procedure provided in subsection (a) of this
section, any such person, firm or corporation having a claim under said
subsection (a) may submit a demand for arbitration of such claim or claims
for determination under (1) the rules of any dispute resolution entity,
approved by such person, firm or corporation and the agency head and (2)
the provisions of subsections (b) to (e), inclusive, of this section . . . .’’
   2
     General Statutes § 12-39g (a) provides: ‘‘Upon notification to the Comp-
troller by the Commissioner of Revenue Services that any taxes, including
penalties and interest related thereto, are (1) due to the state from any
person and unpaid and a period in excess of thirty days has elapsed following
the date on which such taxes were due and (2) are not the subject of a
timely filed administrative appeal to said commissioner or of a timely filed
appeal pending before any court of competent jurisdiction, the Comptroller
shall withhold any order upon the Treasurer for payment of any amount
payable by the state to such person unless the amount so payable is reduced
by the amount of such taxes, penalties and interest, provided any such
amount payable by the state shall not be so reduced if such amount payable
is a payment of salary or wages, or any payment in lieu of or in addition
to such salary or wages, to a state employee. The Comptroller shall promptly
notify the Commissioner of Revenue Services of any payment reduced under
the provisions of this section.’’
   3
     White Oak appealed to the Appellate Court, and we transferred that
appeal to this court pursuant to Practice Book § 65-1 and General Statutes
§ 51-199.
   4
     General Statutes § 4-160 (j) provides: ‘‘The clerk of the court in which
judgment is entered against the state shall forward a certified copy of such
judgment to the Comptroller. The Attorney General shall certify to the
Comptroller when the time allowed by law for proceeding subsequent to
final judgment has expired and the Attorney General shall designate the
state agency involved in the action. Upon receipt of such judgment and
certification the Comptroller shall make payment as follows: Amounts
directed by law to be paid from a special fund shall be paid from such
special fund; amounts awarded upon contractual claims for goods or services
furnished or for property leased shall be paid from the appropriation of the
agency which received such goods or services or occupied such property;
all other amounts shall be paid from such appropriation as the General
Assembly may have made for the payment of claims.’’